REASONS FOR ALLOWANCE
EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Andrew Kruse on 2/17/2022.
The application has been amended as follows: 

11. (CURRENTLY AMENDED) A method for multispectral object identification, comprising: 
determining a sensor hierarchy of an autonomous aircraft sensor suite based on each of: a mission of an autonomous aircraft, a speed of the autonomous aircraft, an altitude of the autonomous aircraft, or a range between the autonomous aircraft and a sensed object; 
receiving first sensor data from at least one first sensor of an autonomous aircraft sensor suite, the at least one first sensor selected based on the sensor 
comparing the first attribute to a plurality of historical object data within a multispectral (MS) database associated with a storage onboard the autonomous aircraft; 
identifying the sensed object if the first attribute comparison results in a match; 
updating a partition of the MS database with the first attribute if the first attribute comparison results in a non-match; 
receiving second sensor data from at least one second sensor of the autonomous aircraft sensor suite, the at least one second sensor selected based 
comparing the second attribute to the historical object data; 
identifying the sensed object if the second attribute comparison results in a match; 
updating the partition of the MS database with the second attribute of the sensed object if the comparison results in a non-match; 
determining a position of the autonomous aircraft based on the identification of the sensed object; and 
manipulating an autonomous aircraft flight control based on the position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s invention is in the field of aircraft sensor hierarchy.
The prior art of record does not teach or render obvious the following limitations 
“determine a sensor hierarchy of the autonomous aircraft sensor suite based on each of: a mission of the autonomous aircraft, a speed of the autonomous aircraft, an altitude of the autonomous aircraft, or a range between the autonomous aircraft and a sensed object”. 
Thus claims 1-20 are allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663